09/24/2021


                     IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0141

                                              DA 21-0141
                                           _________________

 SAMANTHA VULLES, SHERI ESTENSON, et al.,

                  Plaintiffs and Appellants,

          v.
                                                                      ORDER
 THIES & TALLE MANAGEMENT, INC., THIES
 & TALLE ENTERPRISES, INC., ALMANOR
 INVESTORS LIMITED PARTNERSHIP and
 JOHN DOES 1-4,

                  Defendants and Appellees.
                                        _________________


          Appellants have filed a motion for extension of time for filing their reply brief,
stating the reply brief is currently due September 30, 2021, and requesting an extension
until October 29, 2021. However, Appellants’ assessment is incorrect under the Rules of
Appellate Procedure, and their motion is untimely. Appellees filed their brief on August
30, 2021 and did not cross appeal any issue. Thus, pursuant to M. R. App. P. 13(1),
Appellants’ reply brief was due 14 days after service of Appellees’ brief, or by September
13, 2021. Consequently, when the optional reply brief was not timely filed, the Clerk of
Clerk’s office forwarded the case to the Court, which has begun its processing of the case
for consideration.
          Though the motion is untimely, the Court would accept an untimely filed reply brief
from Appellants, which the Clerk of Court will forward to the Court immediately upon
filing.        However, in the meantime, the Court will continue processing the case for
consideration and decision.
          IT IS SO ORDERED.




                                                                               Electronically signed by:
                                                                                       Jim Rice
                                                                          Justice, Montana Supreme Court
                                                                                 September 24 2021